USCA11 Case: 20-11656    Date Filed: 10/12/2022   Page: 1 of 14 RESTRICTED




                                                           [PUBLISH]

                                  In the

               United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 20-11656
                         ____________________


      KATHLEEN STEELE,
                                                    Plaintiff-Appellant,
      versus
      COMMISSIONER OF SOCIAL SECURITY,


                                                  Defendant-Appellee.


                         ____________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                 D.C. Docket No. 8:18-cv-02522-VMC-AEP
USCA11 Case: 20-11656       Date Filed: 10/12/2022     Page: 2 of 14 RESTRICTED




      2                       Opinion of the Court                  20-11656

                           ____________________


      Before NEWSOM, BRANCH, and LAGOA, Circuit Judges.
      LAGOA, Circuit Judge:
              This case requires us to apply old statutes to new problems.
      Philip Steele cryopreserved several sperm samples before his death.
      His surviving wife, Kathleen Steele, relied on those sperm samples
      and in vitro fertilization to conceive a child, P.S.S. She then sought
      child’s insurance benefits (“CIB”) under the Social Security Act on
      behalf of P.S.S. The Social Security Administration (the “Admin-
      istration”) denied the claim for CIB, and the administrative law
      judge, the magistrate judge, and the district court all upheld the
      Administration’s denial of the claim.
             The central issue in this appeal is whether P.S.S. is entitled
      to recover CIB under the Social Security Act. See 42 U.S.C.
      § 402(d). To answer that question, we must determine whether
      Florida law authorizes P.S.S. to inherit a child’s share of Mr. Steele’s
      intestate personal property, as is required in order to recover CIB.
      See id. § 416(h)(2)(A). The district court, the magistrate judge, and
      the administrative law judge all concluded no, reasoning that, un-
      der Florida Statute § 742.17(4), a child posthumously conceived—
      like P.S.S.—could inherit property only through the decedent’s
      will, and not through intestacy, as required to be entitled to CIB.
             Because the Florida Supreme Court, which is the final arbi-
      ter of Florida law, has not published a decision addressing this
USCA11 Case: 20-11656       Date Filed: 10/12/2022     Page: 3 of 14 RESTRICTED




      20-11656                Opinion of the Court                          3

      question, principles of comity and federalism suggest that the Flor-
      ida Supreme Court should decide this issue. See WM Mobile Bay
      Env’t Ctr., Inc. v. City of Mobile Solid Waste Auth., 972 F.3d 1240,
      1242 (11th Cir. 2020). We therefore respectfully certify the issues
      of Florida law discussed below to the Florida Supreme Court.
          I.     FACTUAL AND PROCEDURAL BACKGROUND
              Phillip and Kathleen Steele married in August 1997. The
      couple decided to have children late in life. In 2009, through in
      vitro fertilization, Ms. Steele conceived her first child. The couple
      decided to have more children, and Mr. Steele, before his death,
      provided additional sperm samples to the fertility clinic that had
      assisted the couple with their first child. Using one of those sam-
      ples after Mr. Steele’s death, Ms. Steele again conceived through in
      vitro fertilization. Her second child, P.S.S.—for whom Ms. Steele
      seeks CIB in this case—was born in March 2013, seventeen months
      after Mr. Steele’s death.
              Before his death, Mr. Steele prepared a will through his at-
      torney, Louie Adcock. The will specifically listed his living chil-
      dren, but it also stated, “The terms ‘children’ and ‘lineal descend-
      ants’ shall include those later born or adopted and whenever used
      in this instrument shall be equivalent to blood relationship and re-
      lationship by adoption.”
             Shortly after P.S.S.’s birth, Ms. Steele applied for CIB under
      the Social Security Act on behalf of P.S.S. In support of her appli-
      cation, she attached P.S.S.’s birth certificate, which listed Mr. Steele
USCA11 Case: 20-11656       Date Filed: 10/12/2022     Page: 4 of 14 RESTRICTED




      4                       Opinion of the Court                  20-11656

      as the father. She also submitted letters from Mr. Adcock, who had
      helped prepare Mr. Steele’s will, and Dr. Julio Pabon, who had car-
      ried out the in vitro procedures. In his letter, Mr. Adcock opined
      that Mr. Steele’s preserving sperm before his death, which was then
      used by Ms. Steele to conceive P.S.S. after Mr. Steele’s death, was
      “an indication that this was a planned pregnancy,” given that Mr.
      Steele was aware of his age and health and was “devoted” to Ms.
      Steele. As such, Mr. Adcock stated that he believed Mr. Steele
      would consider the “pregnancy as being planned.” But Mr. Adcock
      admitted that he did “not recall having had a conversation with
      [Mr. Steele] about the preservation of sperm.” Dr. Pabon, in his
      letter, stated that Ms. Steele had conceived P.S.S. using Mr. Steele’s
      preserved sperm and that Mr. Steele had “documented his desire
      for his wife to use the sperm for a future conception even if he were
      to be incapacitated or deceased.”
              In February 2014, the Social Security Administration denied
      the CIB claim. The Administration explained that P.S.S. did “not
      meet the dependency requirement for benefits” and upheld the de-
      nial after Ms. Steele sought reconsideration.
             Ms. Steele then sought review of the agency’s decision by an
      administrative law judge, who denied the claim. The administra-
      tive law judge explained that, to qualify for CIB, the claimant must
      be the deceased individual’s “child” within the meaning of the So-
      cial Security Act, which in turn depended on whether “the claimant
      could inherit a child’s share of the insured individual’s intestate per-
      sonal property under the law of the State in which the insured
USCA11 Case: 20-11656         Date Filed: 10/12/2022        Page: 5 of 14 RESTRICTED




      20-11656                  Opinion of the Court                               5

      individual was domiciled when he died”—here, Florida. Applying
      Florida law, the administrative law judge concluded that P.S.S.
      could not recover intestate property. The administrative law judge
      determined that the relevant Florida statute was section 742.17(4), 1
      which provides that a posthumously conceived child “shall not be
      eligible for a claim against the decedent’s estate unless the child has
      been provided for by the decedent’s will.” The administrative law
      judge concluded that, under section 742.17(4), posthumously con-
      ceived children could “only inherit through the person’s will,” not
      through intestacy. The administrative law judge further found that
      Mr. Steele had not provided for P.S.S. in his will because the will
      did not “specifically provide for the claimant or otherwise indicate
      his intent to provide for any child conceived after his death.” The
      Appeals Council declined Ms. Steele’s request for review of the ad-
      ministrative law judge’s decision.
              Having exhausted her administrative remedies, Steele filed
      suit in federal court against the Commissioner of the Social Secu-
      rity Administration (the “Commissioner”) pursuant to 42 U.S.C.
      §§ 405(g) and 1383(c)(3). The district court referred the matter to


      1 In doing so, the administrative judge law reasoned that, while there was no
      case law where a Florida court had specifically applied section 742.17 “to de-
      termine a child’s status for purposes of intestate succession,” it was “safe to
      assume that a Florida court would find [section] 742.17(4) applicable in deter-
      mining the claimant’s intestacy rights,” given “Florida precedent recognizing
      determinations of paternity under some parts of Chapter 742 for the purposes
      of determining intestacy rights.”
USCA11 Case: 20-11656      Date Filed: 10/12/2022    Page: 6 of 14 RESTRICTED




      6                      Opinion of the Court                20-11656

      a magistrate judge, who issued a report and recommendation that
      recommended affirming the administrative law judge’s decision
      that upheld the denial of the CIB claim. The magistrate judge
      agreed with the administrative law judge that P.S.S. “did not qual-
      ify as an ‘afterborn heir’ under Florida intestacy law because he was
      born seventeen months after the death of Mr. Steele.” The magis-
      trate judge also found that the administrative law judge’s interpre-
      tation of section 742.17(4) was correct in determining that “posthu-
      mously conceived children cannot inherit property intestate under
      Florida law, but rather can only inherit property through a person’s
      will.” In doing so, the magistrate judge rejected Steele’s argument
      that section 742.17(4) allowed P.S.S. to inherit under Florida intes-
      tacy laws because there was a will—Mr. Steele’s—providing for
      P.S.S. The magistrate judge reasoned that “intestacy, by its nature,
      is inheriting a decedent[’]s estate absent the existence of a valid
      will.”
            Ms. Steele filed objections to the report and recommenda-
      tion. The district court overruled her objections and adopted the
      magistrate judge’s report and recommendation. This appeal en-
      sued.
                               II.    ANALYSIS
             On appeal, Ms. Steele argues that the district court erred in
      adopting the magistrate judge’s report and recommendation and
      by not granting CIB to P.S.S. Specifically, Ms. Steele contends that
      the phrase “unless the child has been provided for by the decedent’s
      will” in Florida Statute § 742.17(4) effectively vests such a child
USCA11 Case: 20-11656       Date Filed: 10/12/2022     Page: 7 of 14 RESTRICTED




      20-11656                Opinion of the Court                          7

      with intestate rights in the event he or she is provided for by the
      decedent’s will. Relying on this interpretation, Ms. Steele asserts
      that P.S.S. was provided for in Mr. Steele’s will such that P.S.S. is
      entitled to inherit intestate a share of the personal property of his
      parent, Mr. Steele, under Florida law. And, as such, Ms. Steele con-
      tends that P.S.S. is considered a “child” within the meaning of the
      Social Security Act and is entitled to CIB. In response, the Com-
      missioner contends that the interpretation of the administrative
      law judge, magistrate judge, and district court is correct—i.e., that,
      under section 742.17(4), a posthumously conceived child may in-
      herit only through the decedent’s will, if provided for, and thus not
      through intestacy.
             We first turn to the relevant statutory provisions and case
      law. Under the Social Security Act, an applicant qualifies for CIB if
      he “meets the Act’s definition of ‘child,’ is unmarried, is below spec-
      ified age limits (18 or 19) or is under a disability which began prior
      to age 22, and was dependent on the insured at the time of the in-
      sured’s death.” Astrue v. Capato ex rel. B.N.C., 566 U.S. 541, 547
      (2012); 42 U.S.C. § 402(d). Title 42 U.S.C. § 416(e) defines “child,”
      in relevant part, as “(1) the child or legally adopted child of an indi-
      vidual, (2) a stepchild [under certain circumstances], and (3) . . . the
      grandchild or stepgrandchild of an individual or his spouse [who
      meets certain conditions].” Astrue, 566 U.S. at 547. Additionally,
      a subsequent definitional provision addresses the term “child.”
      This statute—42 U.S.C. § 416(h)(2)(A)—provides that “[i]n deter-
      mining whether an applicant is the child or parent of [an] individual
USCA11 Case: 20-11656      Date Filed: 10/12/2022      Page: 8 of 14 RESTRICTED




      8                       Opinion of the Court                 20-11656

      for purposes of this subchapter, the Commissioner of Social Secu-
      rity shall apply [the intestacy law of the insured individual’s domi-
      ciliary State].” Astrue, 566 U.S. at 548 (some alterations in original)
      (quoting § 416(h)(2)(A)). As the Supreme Court has explained,
      § 416(h)(2)(A) “completes the definition of ‘child’ ‘for purposes of
      th[e] subchapter’ that includes § 416(e)(1).” See id. at 558 (altera-
      tion in original) (quoting § 416(h)(2)(A)). Thus, we must determine
      whether under Florida law P.S.S.—a posthumously conceived
      child—can inherit Mr. Steele’s personal property through intes-
      tacy.
             Whether posthumously conceived children can inherit
      through intestacy under Florida law is a question of first impression
      for this Court. And because the issue before us involves questions
      of statutory interpretation, “we begin ‘where all such inquiries
      must begin: with the language of the statute itself,’ giving ‘effect to
      the plain terms of the statute.’” Paresky v. United States, 995 F.3d
      1281, 1285 (11th Cir. 2021) (quoting United States v. Henco Hold-
      ing Corp., 985 F.3d 1290, 1297 (11th Cir. 2021)). In determining the
      plain meaning of a statute, “we consider ‘the “particular statu-
      tory language at issue”’ as well as ‘the language and design of the
      statute as a whole.’” Id. (quoting Wachovia Bank, N.A. v. United
      States, 455 F.3d 1261, 1267–68 (11th Cir. 2006)).
             Under Florida law, “[a]ny part of the estate of a decedent not
      effectively disposed of by will passes to the decedent’s heirs,” Fla.
      Stat. § 732.101(1), which includes “the descendants of the dece-
      dent,” id. § 732.103(1). Under Florida Statute § 731.201(9), a
USCA11 Case: 20-11656      Date Filed: 10/12/2022      Page: 9 of 14 RESTRICTED




      20-11656                Opinion of the Court                         9

      “descendant” is “synonymous with the terms ‘lineal descendant’
      and ‘issue’” and means “a person in any generational level down
      the applicable individual’s descending line and includes children,
      grandchildren, and more remote descendants.” Florida’s probate
      code also contains a section titled, “Afterborn heirs.” Fla. Stat.
      § 732.106. This section states that afterborn heirs are “[h]eirs of the
      decedent conceived before his or her death, but born thereafter,”
      and “inherit intestate property as if they had been born in the dece-
      dent’s lifetime.” Id. (emphasis added). As the parties agree, section
      732.106 does not apply to P.S.S. because he was conceived after Mr.
      Steele’s death.
             In addressing this issue, the administrative law judge, mag-
      istrate judge, and district court—as well as the parties in their
      briefs—analyzed section 742.17(4), titled “Disposition of eggs,
      sperm, or preembryos; rights of inheritance.” Section 742.17(4) is
      not contained in Florida’s probate code; rather, it is in Florida’s do-
      mestic relations laws. Section 742.17(4) provides that “[a] child
      conceived from the eggs or sperm of a person or persons who died
      before the transfer of their eggs, sperm, or preembryos to a
      woman’s body shall not be eligible for a claim against the dece-
      dent’s estate unless the child has been provided for by the dece-
      dent’s will.”
            Here, the parties dispute the meaning of the phrase “unless
      the child has been provided for by the decedent’s will” in section
      742.17(4). The administrative law judge interpreted section
      742.17(4) to provide that a posthumously conceived child cannot
USCA11 Case: 20-11656      Date Filed: 10/12/2022      Page: 10 of 14 RESTRICTED




      10                      Opinion of the Court                  20-11656

      inherit the decedent’s intestate personal property because that
      posthumously conceived child could only inherit through the de-
      cedent’s will. Both the magistrate judge and district court agreed
      with the administrative law judge, and the Commissioner argues
      in favor of this interpretation on appeal. In doing so, the Commis-
      sioner asserts that intestacy under Florida law “occurs when a ben-
      eficiary collects all or a portion of a decedent’s estate in the absence
      of a will” and that section 742.17(4) does not implicitly establish
      intestacy rights for a posthumously conceived child that has no
      claims to a decedent’s estate except those created through a will.
             By contrast, Ms. Steele argues that the phrase “unless the
      child has been provided for by the decedent’s will” effectively vests
      such a child with intestate rights if he or she is provided for by the
      decedent’s will. In essence, Ms. Steele argues that section 742.17(4)
      allows a posthumously conceived child to inherit a decedent’s per-
      sonal property intestate as long as the child is provided for by the
      decedent’s will.
             We find that section 742.17(4) is reasonably open to both in-
      terpretations. On one hand, section 742.17(4) may be reasonably
      read as limiting the rights of posthumously conceived children to
      property devised in the decedent’s will, i.e., providing no right to
      inherit the decedent’s property intestate. Indeed, the provision of
      Florida’s probate code concerning afterborn heirs only addresses
      children conceived before the decedent’s death. See Fla. Stat.
      § 732.106. Moreover, as previously mentioned, we also note the
      placement of section 742.17(4) within the Florida code—it is in the
USCA11 Case: 20-11656      Date Filed: 10/12/2022      Page: 11 of 14 RESTRICTED




      20-11656                Opinion of the Court                         11

      title of the Florida code concerning domestic relations, not the pro-
      bate code. And we note that no Florida court has applied section
      742.17(4) in this manner, although the administrative law judge be-
      lieved that Florida courts would apply section 742.17(4) in deter-
      mining a claimant’s intestacy rights given Florida state court prec-
      edent.
              On the other hand, the phrase “unless the child has been pro-
      vided for by the decedent’s will” in section 742.17(4) can be reason-
      ably read as a condition for a posthumously conceived child to in-
      herit a share of the decedent’s property intestate. We note that the
      term “unless” is defined as “except on the condition that” or “under
      any other circumstance than.”            Unless, Merriam-Webster,
      https://www.merriam-webster.com/dictionary/unless; see Ruiz
      v. Wing, 991 F.3d 1130, 1138 (11th Cir. 2021) (explaining that, in
      analyzing the plain meaning of language, this Court looks “to the
      common usage of words for their meaning”). Thus, a reasonable
      reading of section 742.17(4) is that a posthumously conceived child
      cannot bring an intestate claim against the decedent’s estate except
      if the child has been provided for by the decedent’s will. In other
      words, a posthumously conceived child who is provided for by the
      decedent’s will occupies the same status as a child conceived before
      the decedent’s death and thus can inherit through intestacy that
      portion of the decedent’s estate not disposed of by the will.
             Given these two reasonable interpretations of the Florida
      statute at issue, and the lack of Florida case law on the issue, we
      believe it is the better option to certify this dispositive issue to the
USCA11 Case: 20-11656         Date Filed: 10/12/2022         Page: 12 of 14 RESTRICTED




      12                         Opinion of the Court                       20-11656

      Florida Supreme Court. 2 See WM Mobile Bay, 972 F.3d at 1251; In
      re Mooney, 812 F.3d 1276, 1283 (11th Cir. 2016). As a matter of
      federalism and comity, it is often appropriate to certify dispositive
      issues of Florida law to Florida’s highest court for decision. See
      Blue Cross & Blue Shield of Ala., Inc. v. Nielsen, 116 F.3d 1406,
      1413 (11th Cir. 1997). Indeed, “[c]ertification of state law issues to
      state supreme courts is a valuable tool for promoting the interests
      of cooperative federalism.” Id.



      2 In our certification of this question to the Florida Supreme Court, we also
      observe that other provisions of the Florida code may be relevant to the issue.
      As noted above, under Florida Statute § 732.101(1), “[a]ny part of the estate of
      a decedent not effectively disposed of by will passes to the decedent’s heirs,”
      which includes “the descendants of the decedent” under Florida Statute
      § 732.103(1). Therefore, sections 732.101(1) and 732.101(3) appear to set forth
      another condition that P.S.S. must satisfy to inherit a decedent’s property in-
      testate. And while not explicitly briefed by the parties, it is unclear to us
      whether any Florida provision recognizes a posthumously conceived child as
      a “descendant[] of the decedent.”
      For example, Florida Statute § 742.11 provides, in relevant part, that “any child
      born within wedlock who has been conceived by the means of artificial or in
      vitro insemination is irrebuttably presumed to be the child of the husband and
      wife.” (Emphasis added). But, under Florida law, “death, by operation of law,
      . . . terminate[s] the marriage.” See MacLeod v. Hoff, 654 So. 2d 1250, 1251
      (Fla. Dist. Ct. App. 1995) (applying this principle in a divorce proceeding). An-
      other provision, Florida Statute § 732.108(2), applies to “persons born out of
      wedlock,” but it is unclear to us if any of the requirements within this statute
      apply to posthumously conceived children, especially because Florida Statute
      § 732.106 specifically defines “afterborn heirs” (and excludes posthumously
      conceived children from that definition).
USCA11 Case: 20-11656        Date Filed: 10/12/2022        Page: 13 of 14 RESTRICTED




      20-11656                  Opinion of the Court                              13

            We therefore certify to the Florida Supreme Court the fol-
      lowing questions under Florida Rule of Appellate Procedure 9.150: 3
             (1) Under Florida law, is P.S.S. “provided for” in the dece-
                 dent’s will within the meaning of Fla. Stat. § 742.17(4)?
             (2) If the answer is yes, does Florida law authorize a
                 posthumously conceived child who is provided
                 for in the decedent’s will to inherit intestate the
                 decedent’s property?
              Our phrasing of these questions “is intended only as a
      guide.” United States v. Clarke, 780 F.3d 1131, 1133 (11th Cir.
      2015). It is not our intention to restrict the Florida Supreme
      Court’s consideration of the issues or its scope of inquiry. See WM
      Mobile Bay, 972 F.3d at 1251. The Florida Supreme Court “may,
      as it perceives them, restate the issues and modify the manner in
      which the answers are given.” Id. And “[i]f we have overlooked
      or mischaracterized any state law issues or inartfully stated any of
      the questions we have posed, we hope the [Florida] Supreme Court
      will feel free to make the necessary corrections.” Id. (quoting Spain




      3Under article V, section 3(b)(6) of the Florida constitution, the Florida Su-
      preme Court “[m]ay review a question of law certified by the Supreme Court
      of the United States or a United States Court of Appeals which is determinative
      of the cause and for which there is no controlling precedent of the supreme
      court of Florida.” Florida Rule of Appellate Procedure 9.150 establishes the
      procedures governing those discretionary proceedings to review such certified
      questions.
USCA11 Case: 20-11656      Date Filed: 10/12/2022     Page: 14 of 14 RESTRICTED




      14                      Opinion of the Court                 20-11656

      v. Brown & Williamson Tobacco Corp., 230 F.3d 1300, 1312 (11th
      Cir. 2000)).
                             III.   CONCLUSION
              For these reasons, we defer our decision in this case until the
      Florida Supreme Court has had the opportunity to consider and
      determine whether to exercise its discretion in answering our cer-
      tified question. The entire record of this case, including the parties’
      briefs, is transmitted to the Florida Supreme Court.
             QUESTION CERTIFIED.